                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   PENDLETON DIVISION




ANTHONY MICHAEL DELAROSA,                                   No. 2:15-cv-02379-JR

               Petitioner,                                  ORDER

       v.

JOHN MYRICK, Superintendent,
Two Rivers Correctional Institution,

               Respondent.


HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [83] on September 9,

2019 in which she recommends that the Court deny the Second Amended Petition for Writ of

Habeas Corpus [31] and enter a judgment of dismissal. Petitioner filed timely objections to the

Findings and Recommendation. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Petitioner’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                          CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [83].

Accordingly, the Court DENIES the Second Amended Petition for Writ of Habeas

Corpus [31] and DISMISSES this case. However, the Court issues a Certificate of Appealability

on the claim of ineffective assistance of counsel raised in Petitioner’s third claim for relief.

       IT IS SO ORDERED.


       DATED this           day of ____________________, 2020.



                                                       MARCO A. HERNÁNDEZ
                                                       United States District Judge




2 - ORDER
